Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawings (replacement sheets) were received on 5/4/2021.  These drawings are approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the urging member is connected to the roller mechanism to exert a force on the roller mechanism to transition the roller mechanism from the second position to the first position” as set forth in the claimed combination.
Independent claim 5 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the first diameter of the coupling member is less than the second diameter of the coupling member, and the first diameter of the coupling member is located at distal ends of the coupling member and the second diameter of the coupling member is located in a middle of the coupling” as set forth in the claimed combination.
Independent claim 13 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a diameter throughout the coupling member is unchanged” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 10, 2021